Opinion by
Mr. Justice Elkin,
This is an action of trespass to recover damages for the death of the plaintiff’s husband, who was struck and killed by a train of the defendant company at a grade crossing.
At the place of the accident the railroad tracks run approximately north and south, a short distance west of, and parallel with, the Schuylkill river. Between the river and railroad is a public road, also running north and south, on which the deceased was driving. An ice house 739 feet, and a battery wall 363 feet, both south of the crossing, are located between the public road and railroad. From the battery wall there is a *160down grade until the road reaches the bridge which crosses a small stream 109 feet south of the crossing. The road at the bridge is twelve feet below the level of the railroad tracks. There are five tracks at the crossing. The deceased was driving a team north on this road. At the ice house he stopped his team and looked for trains. He again stopped at the battery wall, got off his wagon, walked around his horses, then stood on the wheel of - his wagon and once more looked for trains. He then proceeded on his way until he reached the bridge, where he stopped and looked another time. He was not seen by any one, so far as the testimony discloses, from the time he stopped at the bridge until he was struck and killed by a train running north on the third track.
In the court below a nonsuit was granted, the learned trial judge holding that “ if the deceased had looked at a proper place before driving upon the tracks, he would have seen the train approaching. As his view of the tracks was obstructed by the coal cars, it was his duty to alight from the wagon and lead his horses to a point where he could see. If he had done this he would have seen the train. He must, therefore, either have seen the train, and driven directly in front of it, or he must have tried to cross the tracks without looking. In either case he was negligent.” _
The question therefore arises whether under the testimony offered by the plaintiff, it was the duty of the court to hold as a matter of law that the deceased was guilty of such contributory negligence as to preclude a recovery in this action. The evidence does not disclose what the deceased did immediately before starting over the crossing. It does show that he had stopped and looked at the ice house, again at the battery wall, and still again at the bridge. These facts conclusively show that he had exercised the greatest care possible under the circumstances until he reached the bridge. What he did after leaving the bridge is onty a matter of conjecture or inference. Under these circumstances he is entitled, by the settled rule of law, to the presumption that he did his duty, and this presumption can only be overcome by testimony showing that he failed to observe the precautions required by law: Penna. Railroad Co. v. Weber, 76 Pa. 157; Weiss v. Penna. Railroad Co., 79 Pa. 387; Longenecker v. Penna. Railroad Co., 105 Pa. *161828; Solium v. Penna. Railroad Co., 107 Pa. 8; Cromley v. Penna. Railroad Co., 208 Pa. 445.
The learned counsel for appellee admits the force and effect of this rule as applied to the present case, but contends that the presumption of the deceased having done his duty is rebutted by the testimony offered by the plaintiff. The answer to this position is that there is no evidence in the case showing what the deceased did immediately before going on the crossing. The learned counsel argues that under the circumstances it was the duty of the deceased to lead his horses to a place where he could see the approaching train, and if he had been leading his horses he could and would have been seen by Mrs. Nippes. This does not necessarily follow. In the first place it is doubtful whether under the facts proven and circumstances established the court was justified in holding as a matter of law that it was the duty of the deceased “ to alight from the wagon and lead his horses to a place where he could see.” The testimony did not clearly show that the view of the deceased was so obstructed as to require him to alight, nor does it show just what position of danger the deceased was in as the train approached, and whether he exercised such care as was required of him under the circumstances. But, even if it be conceded that it was his duty to alight and lead his horses, in the absence of evidence showing that he did not do so, the presumption is that he did perform whatever duty the law required of him.
The testimony of Mrs. Nippes is not sufficient to overcome this presumption. In answer to questions by counsel and court, she testified “ I didn’t see the man.” At another time this witness said, she did not see the man either before or after the accident. It requires a degree of ingenuity, not convincing to the court, to support the contention that the negative testimony of this witness is to be construed into affirmative testimony showing that the deceased had failed in the performance of a legal duty. The witness does not say whether deceased was leading his horses, or walking beside, or sitting upon, his wagon. She does not know where ho was, nor has any other witness testified to the whereabouts of the deceased at the time of the accident. Certainly, such negative, uncertain and unconvincing testimony as this cannot be held to overcome the legal presumption in his favor. On the other hand, the presumption *162that the deceased did his duty before going on the tracks, is strengthened by his course of action on his way to the crossing. He stopped three times to look for approaching trains, and may or may not have stopped a fourth time.
These facts added to the legal presumption that he exercised due care make a particularly strong case in favor of the plaintiff.
It is earnestly contended that this case is ruled by Kinter v. Penna. Railroad Co., 204 Pa. 497. We think not. In that case it was held to be the duty of Kinter to stop, look and listen at a place where he could see the approaching train. The evidence showed that he did not stop at such a point, and, it being conceded that he could not see where he did stop, it was for the court to say that he had not observed the rule requiring him to look. In the present case there is no evidence to show that the deceased did not stop at a place where he could see the approaching train, or that there was a better place of view where he should have stopped, or that he failed in the performance of any duty required of him by law. On these vital questions the evidence discloses nothing. The legal presumption, in the absence of evidence, is that he did stop at a place where he could see, that it was the proper place .to stop, and that he performed his duty. It is clear, therefore, that the rule in that case is not applicable to the one at bar.
The question of defendant’s negligence has not been raised here, nor was it considered by the court below. When, however, the case is again tried it should not be overlooked that the first and primary question to be determined is the negligence of the defendant. The contributory negligence of the deceased is predicated upon and presupposes the negligence of the defendant. If the testimony does not show negligence by the defendant there can be no recovery no matter how free from negligence the facts show the ‘deceased to be. The defendant is. entitled to the benefit of the presumption that through its agents and employees it did its duty in approaching the crossing. There must be affirmative evidence .to rebut this presumption else there can be no recovery. If the case stands on presumptions alone, no evidence having been offered either as to' the defendant’s negligence or the contributory negligence of the deceased the presumptions would be equal, and the action *163to recover damages could not prevail. The burden of showing negligence by the defendant rests on the plaintiff and must affirmatively appear from the evidence. It is true there is some evidence, negative in character, of the failure to blow the whistle and ring the bell as the train approached the crossing. Whether this evidence is sufficient to rebut the presumption that these duties were performed is a question not raised by this appeal, and it is therefore unnecessary to review this branch of the case.
Judgment reversed and a procedendo awarded.